Citation Nr: 1645325	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  13-09 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to an evaluation in excess of 60 percent for intervertebral disc syndrome (IVDS), status post laminectomy.

Entitlement to a total rating based on individual unemployability (TDIU) due to the service-connected back disability.


REPRESENTATION

Appellant represented by:	Margaret A. Matthews, Agent


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 2001 to September 2005, with confirmed combat service in Southwest Asia.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the claim was subsequently transferred to the RO in St. Paul, Minnesota.

In a July 2014 rating decision, the RO recharacterized the Veteran's service-connected back disability as intervertebral disc syndrome (IVDS), status post laminectomy and increased the rating to 60 percent disabling, effective April 20, 2012, the date of receipt of his claim for an increased rating.  This did not satisfy the Veteran's appeal.  The Board also notes that the Veteran's claim of entitlement to a temporary total evaluation for a back surgery was denied in a March 2014 Decision Review Officer (DRO) decision.  The Veteran did not disagree with the decision so the matter will not be addressed in this decision.

In October 2016, the Veteran was provided a statement of the case addressing the issue of entitlement to service connection for sleep apnea.  That same month, the Veteran submitted a completed VA Form 9 to perfect his appeal but the additional issue has not been certified for appellate consideration.  Accordingly, the RO still has jurisdiction over the issue.  The RO is reminded to complete its actions on the issue and to certify the issue when appropriate.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to a total rating based on individual unemployability due to the service-connected back disability is addressed in the REMAND that follows the ORDER section of this decision.



FINDING OF FACT

Throughout the period on appeal, the Veteran's back disability has been manifested by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less and incapacitating episodes; the disability has not resulted in ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for the Veteran's back disability have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), available private treatment records, and post-service VA medical records have been obtained.  

In addition, the Veteran was afforded appropriate VA examinations in July 2012 and June 2014.  The Board finds the VA examination reports to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).  In particular, the Board notes that the VA examination reports addressed all applicable rating criteria for the Veteran's back disability.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  

The Veteran's intervertebral disc syndrome (IVDS) status post laminectomy, is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  

A 30 percent rating is warranted if forward flexion of the cervical spine is 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, a VA examination of the joints must, wherever possible, include range of motion testing, "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  In addition, if applicable, the examiner must provide range of motion findings for the "opposite undamaged joint."  Correia v. McDonald, No. 13-3238, 2016 (Vet. App. July 5, 2016).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243. 

There are several notes set out after the diagnostic criteria, which provide the following: 

First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. 

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees. 

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. 

Fourth, each range of motion should be rounded to the nearest 5 degrees.  

Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of service-connected back disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

The Veteran was granted service connection and a 10 percent evaluation for lumbar strain, effective April 2010.  In a claim received by VA on April 20, 2012 claim, the Veteran contended that his lumbar spine disability warranted an increased evaluation because he was currently unable to work due to the back disability.  In the rating decision on appeal, the 10 percent evaluation was confirmed and continued.  The evaluation was increased to 60 percent in a July 2014 rating decision, effective April 20, 2012.  

For the reasons explained below, the Board has determined that an evaluation in excess of 60 percent is not warranted for the Veteran's IVDS for any portion of the period on appeal.

An April 2012 private treatment record notes findings of degenerative disc disease at L4-5 and L5-S1, with disc bulging and disc herniation at L5-S1.  A September 2012 statement from a private physician opines that a prior lumbar injury could result in degenerative changes of the discs and predispose to annular rupture and disc herniation.

In a July 2012 VA examination, the Veteran reported being on workers' compensation since April 2012 after injuring his back working as a firefighter.  The Veteran stated that the back injury caused sudden low back pain that radiated down the legs and that he was scheduled for a back surgery.  The examiner noted a 2004 diagnosis of lumbar strain, degenerative disc disease at L4-5 and L5-S1, bilateral lower extremity radiculopathy, and IVDS with incapacitating episodes of at least six weeks over the past 12 months.  The examiner found the Veteran's back disability was manifested by symptoms of lumbar tenderness, abnormal gait, hyperactive reflexes at the knees and left ankle, functional loss of less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing, and/or weight bearing, and that range of motion was limited to 30 degrees forward flexion, with additional limitation of motion due to pain at 25 degrees, 10 degrees extension, 15 degrees bilateral lateral flexion, 15 degrees right lateral rotation, and 20 degrees left lateral rotation, with painful motion beginning at 15 degrees.  The examiner further found moderate bilateral lower extremity radiculopathy involving the sciatic nerves and opined that radicular pain was related to the acute April 2012 work-related injury.  The examiner noted the Veteran was unable to repeat testing due to severe acute low back pain and that he was scheduled for a discectomy the following day.

A June 2014 VA examination report provides diagnoses of IVDS, status post a 2013 laminectomy, leg length alignment asymmetry, and mild bilateral lower extremity radiculopathy.  The examiner noted a medical history of a herniated degenerative disc with nerve compression treated by a December 2012 discectomy and a February 2013 lumbar fusion and that the Veteran was currently working but had symptoms of back pain that radiated to the right leg.  The examiner found range of motion to be 30 degrees forward flexion, 5 degrees extension, 15 degrees right lateral flexion, 10 degrees left lateral flexion, and 25 degrees bilateral lateral rotation, with additional limitation of motion due to pain beginning at 20 degrees on left lateral rotation, and that the Veteran was unable to perform repetitive-use testing due to pain and fatigue.  The examiner opined that the Veteran's back disability resulted in pain on palpation, muscle spasms and guarding not resulting in abnormal gait or spinal contour, decreased muscle strength of the left lower extremity, decreased deep tendon reflexes, and bilateral lower extremity radiculopathy, but no ankylosis.  The examiner found IVDS resulted in incapacitating episodes of total duration more than six weeks during the past 12 months and functional loss of less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, lack of endurance, and interference with sitting, standing, and/or weight-bearing.  The examiner opined that there was insufficient evidence on examination to predict decreased functional ability during flare-ups or with repetitive use and opined that the back disability impacted the Veteran's ability to work because the Veteran took days off when his back was painful and that his back was sore after exertion and caused difficulty bending and crawling into confined spaces.  The examiner also opined that the Veteran's herniated disc at L4-5 was at least as likely as not a progression of his service-connected lumbar strain due to a chronology of complaints consistent with the current diagnosis of herniated disc syndrome and  because soft tissue injury associated with strains commonly progressed to degenerative spinal disease.  

After careful review of the evidence, the Board finds that the criteria for an evaluation greater than 60 percent for IVDS are not met at any time during the period on appeal.  Under the schedular criteria, IVDS warrants, at most, a 60 percent evaluation.  As the objective medical evidence shows that the Veteran's back disability is not manifested by unfavorable ankylosis to warrant a higher rating, the Board must conclude that the disability is properly evaluated as 60 percent disabling.  

In this regard, the Board notes that no ankylosis of the spine has been found during the period on appeal.  Instead, the evidence of record reflects that he has retained movement of his spine in all ranges of motion tested.  The VA examinations accounted for the Deluca factors and are in compliance with the Court's holding in Correia because the reports showed that even when all pertinent disability factors are considered, the Veteran did not have ankylosis of the lumbosacral spine and any additional limitations on range of motion of the spine under Correia would not result in a higher disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Moreover, the evidence does not suggest, nor does the Veteran assert, that his functional loss results in the entire thoracolumbar spine being fixed in flexion or extension or that he has ankylosis that causes difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching to warrant a higher rating on the basis of unfavorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 5.  Therefore, a higher rating is not warranted on that basis.

The Board notes that the RO granted separate 20 percent ratings for right and left lower extremity radiculopathy, effective July 12, 2012, in a July 2014 rating decision.  The Veteran did not disagree with the assigned ratings so they will not be addressed in this decision.  Further, the medical evidence does not suggest, nor does the Veteran claim, that he experiences any other neurological symptoms, such as bladder or bowel impairment, due to his service-connected lumbosacral spine disability.  Thus, additional separate ratings for neurological impairments associated with the lumbar spine are not warranted.  

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 60 percent is not warranted during the period on appeal.

Additional Considerations

The Board has considered whether the claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Board finds the manifestations of the service-connected back disability, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of pain, limited motion, guarding, tenderness, muscle spasms, fatigue, and functional limitations are contemplated by the schedular criteria.  In addition, higher ratings are available for greater impairment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is also not in order.

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to an evaluation in excess of 60 percent for IVDS of the lumbosacral spine is denied.



REMAND

The Veteran contends that he was rendered unemployable due to his service-connected back disability for a portion of the period of the claim.  Since the Veteran's claim of unemployability is based on the back disability at issue in this appeal, the Board has jurisdiction over the unemployability component of his claim. 

The record does not reflect that the Veteran has been provided adequate notice in response to the unemployability component of his claim or that this aspect of the claim has been adequately developed.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be provided appropriate notice in response to his claim of unemployability due to the service-connected back disability.  In addition, he should be provided and requested to complete and return the appropriate form to claim entitlement to a total rating based on unemployability due to the service-connected back disability.

2.  The RO or the AMC should undertake appropriate development to determine the dates of any work missed as a result of the Veteran's service-connected back disability.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the issue of entitlement to a TDIU based on the service-connected back disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the appeal is recertified.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


